                      Case
                      Case 1:19-cv-05822-ELR
                           1:19-cv-05822-ELR Document
                                             Document 31
                                                      11 Filed
                                                         Filed 06/01/20
                                                               03/25/20 Page
                                                                        Page 1
                                                                             1 of
                                                                               of 2
                                                                                  2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                  Northern District
                                                __________ Districtof
                                                                    ofGeorgia
                                                                      __________

            HART ACQUISITIONS, LLC D/B/A                           )
                HART AGRICULTURE,                                  )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                       Civil Action No. 1:19-cv-05822-ELR
                                                                   )
                WHOLE FOODS MARKET                                 )
                   GROUP, INC. AND
                                                                   )
                ATLANTAFRESH ARTISAN
                   CREAMERY, LLC,                                  )
                                                                   )
                           Defendant(s)                            )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) WHOLE FOODS MARKET GROUP, INC.
                                       C/O CT Corporation System
                                       289 S. Culver St.
                                       Lawrenceville, GA 30046




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Jake Evans, Esq.
                                       Holland & Knight LLP
                                       1180 West Peachtree Street, Suite 1800
                                       Atlanta, Georgia 30309
                                       jake.evans@hklaw.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                            JAMES N. HATTEN
                                                                            CLERK OF COURT


Date:        6/1/2020                                                           s/Jessica Kelley
                                                                                      Signature of Clerk or Deputy Clerk
                       Case
                       Case 1:19-cv-05822-ELR
                            1:19-cv-05822-ELR Document
                                              Document 31
                                                       11 Filed
                                                          Filed 06/01/20
                                                                03/25/20 Page
                                                                         Page 2
                                                                              2 of
                                                                                of 2
                                                                                   2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-05822-ELR

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
